                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SERINA BOWEN,

                     Plaintiff,                             8:19CV270

       vs.
                                                   ORDER TO SHOW CAUSE
METHODIST FREMONT HEALTH,
FREMONT HEALTH, MIDLAND
UNIVERSITY, FREMONT
COMMUNITY HEALTH RESOURCES,
KAREN HAASE, and KSB SCHOOL
LAW, PC, LLO,

                     Defendants.



      This matter comes before the court after a review of the docket and pursuant
to NECivR 41.2, which states in relevant part: “At any time, a case not being
prosecuted with reasonable diligence may be dismissed for lack of prosecution.”
      The complaint was filed on June 21, 2019 and was amended on September
11, 2019. (Filing No. 1, Filing No. 7). Plaintiff filed returns of service indicating
service by certified mail on each of the defendants on either September 12, 2019
(Filing Nos. 19, 20, 21, 22, 23) or September 13, 2019 (Filing Nos. 17 and 18).
Defendants Karen Haase and KSB School Law, P.C., LLO, have filed an Answer
(Filing No. 28), and Defendant Douglas County, Nebraska was dismissed from this
action. (Filing No. 29).
      The remaining defendants have not filed an answer or other responsive
pleading. Specifically, Counsel for Defendant Methodist Fremont Health filed a
notice of appearance on September 17, 2019, but Defendant has failed to timely
answer or otherwise respond to the amended complaint. (Filing No. 24). Counsel
for Defendant Fremont Health filed a notice of appearance on September 17, 2019,
but Defendant has failed to answer timely answer or otherwise respond to the
amended complaint. (Filing No. 24, Filing No. 25). Defendants Midland University
and Fremont Community Health Resources have failed to timely answer or
otherwise respond to the amended complaint. Plaintiffs have a duty to prosecute
the case and may, for example, seek default in accordance with the applicable
rules, voluntarily dismiss parties, or take other action as appropriate.


      Accordingly,

      IT IS ORDERED that plaintiff shall have until December 17, 2019 to show
cause why this case should not be dismissed as to Defendants Methodist Fremont
Health, Fremont Health, Midland University, and Fremont Community Health
Resources, pursuant to NECivR 42.1 for want of prosecution. The failure to timely
comply with this order may result in dismissal of this action without further notice.


      Dated this 26th day of November, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
